Citation Nr: 1242043	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for cause of death (noted on the death certificate as hemoptysis, with underlying causes of cardiopulmonary arrest, non-small cell lung cancer, and asbestosis).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963. He died in 2006. The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA).  

A review of the Virtual VA paperless claims processing system did not reveal any additional evidence pertinent to the present appeal. 


FINDINGS OF FACT

1. The Veteran served on a Navy vessel that contained asbestosis.

2. The Veteran was diagnosed with asbestosis prior to his death.

3. An October 2008 VA medical opinion is credible evidence that at least a portion of the Veteran's asbestos-related lung disease was incurred as a result of his active duty service.

4. A December 2008 private medical opinion and the Veteran's amended death certificate constitute credible evidence that his asbestosis either contributed substantially and materially to his death, combined to cause death, aided or lent assistance to the production of death, or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been approximated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the claim of service connection for the cause of the Veteran's death. There is therefore no prejudice to the Appellant under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. Shinseki, 129 S.Ct. 1696.

Entitlement to Service Connection for Cause of Death

The Appellant has asserted that the Veteran's asbestosis resulted from his in-service experiences and significantly contributed to his death. Having carefully considered the Appellant's contentions in light of the evidence of record and the applicable law, the Board finds an approximate balance of positive and negative evidence and will afford the Appellant the benefit of the doubt in order to grant the claim. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112 (setting forth criteria for establishing service connection). A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 38 C.F.R. § 3.312.

Although there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature. Id.

The benefit of the doubt rule provides that a claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, a claimant prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet.App. 303 (2007); see Savage v. Brown, 10 Vet.App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet.App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate the following: (1) that a condition was "noted" during service; (2) that there is evidence of post-service continuity of the same symptomatology; and (3) that there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet.App. at 495-96; see Hickson, 12 Vet.App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2012). Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2012). However, if the degree of impairment from disease attributable to service and disease not attributable to service cannot be medically ascertained, VA must consider the whole of the impairment as service connected. Mittleider v. West, 11 Vet.App. 181 (1998); 38 C.F.R. § 3.102 (2012).


The Appellant contends that the Veteran experienced asbestosis as the result of in-service exposure to asbestos. Service records reflect that the Veteran worked as a machinist mate in the engine room of the U.S.S. William V. Pratt. Based on the circumstances of his service, VA has conceded that he was exposed to asbestos during service. A March 2004 private treatment note reflects that the Veteran sought treatment for shortness of breath and low back pain. Radiographs of his chest revealed calcified pleural plaques which were described as "most likely due to previous asbestos exposure." May and June 2004 private treatment reflect diagnoses of asbestosis. The May 2004 note also states that he had used tobacco for more than 40 years. 

An April 2006 private treatment note states that a CT scan of the Veteran's chest revealed a mass in the right hilar region as well as extensive pleural plaques consistent with chronic asbestosis. A May 2006 PET scan showed that the mass in the right hilar region was consistent with malignant adenopathy. The Veteran died in September 2006. His original death certificate states that his immediate cause of death was hemoptysis, due to cardiopulmonary arrest, due to non-small-cell lung cancer.

A VA examiner reviewed the Veteran's claims file in October 2008. The examiner's report acknowledges that the Veteran, during his lifetime, had pleural plaques consistent with asbestos exposure. Although the examiner discussed the Veteran's asbestosis,  the examiner also noted that the Veteran smoked cigarettes for more than 40 years and died from complications of a "non-small-cell lung carcinoma." The examiner explained that carcinomas secondary to asbestos exposure were usually mesotheliomas rather than non-small-cell carcinomas and, for that reason, opined that the Veteran's asbestosis did not contribute to his death.

In August 2009, the Appellant submitted Internet research showing that the U.S.S. William V. Pratt was built at the Philadelphia Navy Yard, which was identified as a ship yard that used large quantities of asbestos in the building and overhauling of warships. The Appellant also submitted some Internet research stating that mesothelioma resulted from asbestosis and could take many years to manifest. A December 2008 private medical opinion was submitted with the Internet research. 

The December 2008 private medical opinion states that the Veteran worked for a construction company after serving on active duty, but notes that a Dr. Shadel had opined that it was unlikely he had been exposed to any asbestos during that employment. Although Dr. Kahn, the physician authoring the December 2008 opinion, disagreed with Dr. Shadel's opinion, he referred to the Veteran's asbestos exposure as cumulative and stated that "the more asbestos a person is exposed to, the greater the risk of developing lung cancer." Despite observing that the Veteran's tobacco use may have been partially responsible for the development of lung cancer, Dr. Kahn opined, "with a reasonable degree of medical certainty, that all of [the Veteran's] asbestos exposures were a significant contributing factor in his developing his lung cancer and his death."

In February 2010, the Appellant submitted an official supplementary death certificate. The certificate reflects that the Veteran's causes of death had been amended by his private physician - asbestosis was listed as the third condition leading to the immediate cause of death.

As noted above, service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a). The Appellant contends that the Veteran experienced non-small-cell lung cancer as the result of his in-service exposure to asbestos and/or as a progression of his asbestosis. The medical evidence of record plainly reflects non-small-cell lung cancer as the condition leading to the immediate causes (hemoptysis and cardiopulmonary arrest) of the Veteran's death. The revised death certificate identifies asbestosis as a condition leading to the Veteran's lung cancer. That revision is supported by the December 2008 private medical opinion identifying the Veteran's asbestos exposure as a "significant contributing factor" to his cancer and, ultimately, his death. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that medical opinions must contain not only clear conclusions, but reasoned medical explanations. Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007). The 2008 private opinion contains both - it explains that the asbestos exposures resulted in the Veteran's death because cancer development "is dose related" and because his asbestos and tobacco exposures were "cumulatively responsible" for triggering cancer growth. The 2008 VA examiner opined that the type of cancer (non-small-cell) that led to the Veteran's death was not the type of cancer that "usually" resulted from asbestos exposure. However, the examiner did not state that asbestos exposure could not result in non-small-cell lung cancer, Dr. Kahn opined that the Veteran's asbestos exposure contributed to his development of non-small-cell lung cancer, and the Veteran's private physician amended his death certificate to reflect asbestosis as the underlying cause of the non-small-cell lung cancer. 

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim. However, under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52, 59 (1993); see also Massey v. Brown, 7 Vet.App. 204, 206-207 (1994). As the claims file contains two (2) medical opinions supportive of the Appellant's claim, the Board is of the opinion that, despite the VA examiner's opinion, a state of relative equipoise has been reached. 

Although some evidence within the claims file indicates that the Veteran may (italics added for emphasis) have been exposed to some asbestos after service, the Board is precluded from differentiating between disability attributed to service and to non-service-connected sources in the absence of medical evidence that does so. Mittleider, 11 Vet.App. at 182, citing Mitchem v. Brown, 9 Vet.App. 136, 140 (1996). Here there is no evidence of any such differentiation. In fact, Dr. Kahn's opinion explains that past exposures are cumulatively (italics added for emphasis) responsible for the development of cancer. Further, the evidence indicates that at least one medical professional believed it unlikely that the Veteran had been exposed to asbestos at his post-service construction job. Pursuant to Mittleider, 11 Vet.App. 181, VA must consider the entire impairment resulting from the Veteran's in-service asbestos exposure as service connected. 

Since the determinative question in this matter is whether there is a nexus between the Veteran's cause of death and his in-service asbestos exposure, and the record reflects competent, persuasive evidence of such a nexus, the Board finds the evidence is in approximate balance.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). The Board will therefore apply the benefit of the doubt rule and grant the claim. See Alemany v. Brown, 9 Vet.App. 518, 519 (1996); Brown v. Brown, 5 Vet.App. 413, 421 (1993).


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


